Citation Nr: 1013319	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-07 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1983.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO in June 2009; a transcript of the 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, bilateral 
hearing loss is etiologically related to noise exposure 
during active military service.

2.  Resolving all doubt in favor of the Veteran, tinnitus is 
etiologically related to noise exposure during active 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for 
bilateral hearing loss and tinnitus herein constitutes a 
complete grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that service connection can be granted for a 
hearing loss where the Veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At his June 2009 Board hearing and in documents of record, 
the Veteran contends that he has bilateral hearing loss and 
tinnitus as the result of acoustic trauma he experienced 
while serving on active duty.  Specifically, he alleges that 
he fired 120MM mortar rounds as part of the fire infantry.  
Therefore, the Veteran claims that service connection is 
warranted for bilateral hearing loss and tinnitus.

The Veteran's service treatment records reflect that, at the 
time of his January 1980 enlistment audiogram, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
25
25
15
15
15

The November 2005 VA examiner noted that the Veteran's 
hearing was normal on his 1980 enlistment examination.  
Additionally, an audiogram conducted in May 1980, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
15
10
15
15
10

The remainder of the Veteran's service treatment records are 
negative for complaints, treatment, or diagnoses relevant to 
hearing difficulty or tinnitus.  

As indicated previously, the Veteran claims that he was 
exposed to acoustic trauma, to include firing 120MM mortar 
rounds as part of the fire infantry, during his military 
service.  Despite the fact that the record is void of 
documentation of complaints or treatment for hearing 
difficulty or tinnitus during service, the Veteran is 
competent to describe the nature and extent of his in-service 
noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Moreover, such contentions are 
consistent with the Veteran's documented military 
occupational specialty of fire infantry. 

The Board further finds that the Veteran has current 
diagnoses of bilateral hearing loss and tinnitus.  In this 
regard, an October 2005 private treatment record from K. 
DeBona, an audiologist, reflects that the Veteran reported 
tinnitus.  Also, after conducting an audiogram, Ms. DeBona 
diagnosed normal hearing through 2000 Hertz with a moderate 
high frequency sensorineural hearing loss bilaterally.  
Additionally, at the November 2005 VA examination, the 
Veteran again reported tinnitus, which he described as a 
moderate to severe constant ringing sound.  At such time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
55
LEFT
10
10
35
55
55

Speech recognition scores were 92 percent bilaterally.  The 
examiner diagnosed a moderately severe to mild sensorineural 
hearing loss at 3000 to 8000 Hertz for the right ear and a 
moderate to mild sensorineural hearing loss at 2000 to 8000 
Hertz for the left ear.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  

Referable to tinnitus, such has been diagnosed by various 
medical professionals in October 2005 and November 2005.  
Moreover, tinnitus is a disorder capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
hearing loss to a degree of 10 percent within the one year 
following his service discharge in February 1983.  As such, 
presumptive service connection is not warranted for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The Board will now to turn to the issue of whether direct 
service connection is warranted for the Veteran's bilateral 
hearing loss and tinnitus.  In this regard, after reviewing 
the claims file, documenting the Veteran's history, and 
conducting a physical examination, the November 2005 VA 
examiner stated that, as there was no audiometric testing 
conducted at the time of the Veteran's service discharge, it 
was impossible to determine, without resorting to 
speculation, whether his current bilateral hearing loss was 
related to his military service.  Referable to the Veteran's 
tinnitus, the examiner opined that it was less likely than 
not that such was due to military noise exposure.  She based 
her opinion on the fact that the Veteran could not recall the 
date of onset, but it became constant approximately 10 years 
previously, which was well after his military service.

Relevant to the Veteran's bilateral hearing loss, as the 
November 2005 VA examiner stated that she could not offer an 
opinion without resorting to speculation, the Board accords 
no probative weight to the VA examiner's conclusion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a 
medical opinion that includes only data and conclusions is 
accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) (a medical examination was inadequate because it 
provided an unsupported conclusion).  

Regarding the Veteran's tinnitus, the Board likewise accords 
the November 2005 VA examiner's opinion that such was less 
likely as not related to the Veteran's military noise 
exposure no probative weight.  Specifically, the examiner 
based her opinion on the Veteran's report that his tinnitus 
had not become constant until 10 years previously.  However, 
at his June 2009 Board hearing, the Veteran testified 
competently and credibly that his tinnitus was present at the 
time of his service discharge and continued to the present 
time.  Specifically, he indicated that he heard ringing in 
his ears when he separated from the military, but was not 
concerned until such became gradually louder.  Therefore, as 
the November 2005 VA examiner based her opinion on an 
inaccurate factual premise, the Board accords it no probative 
weight.

In contrast, the Veteran's private audiologist, Ms. DeBona, 
indicated in an October 2005 treatment record that the 
Veteran's high frequency sensorineural hearing loss could be 
the result of noise exposure.  In additional statements, she 
further indicated that she had reviewed the Veteran's medical 
records and opined that his bilateral hearing loss and 
tinnitus were at least as likely as not related to the noise 
exposure he experienced while on active duty in the Army.  In 
support of such opinion, Ms. DeBona indicated that the 
Veteran had a moderate high frequency bilateral sensorineural 
hearing loss consistent with noise-induced hearing loss.  

Additionally, the record reflects that the Veteran has 
presented competent and credible evidence of continuity of 
symptomatology since his military service.  In this regard, 
the Veteran testified competently and credibly at his June 
2009 Board hearing that he has experienced tinnitus and 
hearing difficulties since his service discharge, which had 
worsened over time.  

Therefore, in light of Ms. DeBona's opinion and the competent 
and credible evidence continuity of symptomatology, the Board 
resolves all reasonable doubt in the Veteran's favor and 
concludes that bilateral hearing loss and tinnitus were 
incurred in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303.
 

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


